DETAILED CORRESPONDENCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed July 15, 2022.  Claims 14, 17, 18, and 23 have been amended.  Claims 1-13 have been cancelled.  Claims 21-24 remain withdrawn.  Claims 25-27 are newly added.  Claims 14-20 and 25-27 are currently pending and under examination.

This Application is a Continuation of U.S. Application No. 15/531532, filed May 30, 2017, now U.S. Patent No. 10,744,160, which is a national phase application under 35 U.S.C. §371 of International Application No. PCT/RU2015/000831, filed November 30, 2015, and claims priority to Russian Patent Document No. RU2014148251, filed December 1, 2014.

Terminal Disclaimer

The terminal disclaimer filed on July 15, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,744,160 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawal of Objections/Rejections:


	The objection to claim 10 and the specification for use of a trademarked name, is withdrawn.
	The rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.
	The rejection of claim 3 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form, is withdrawn.
	The rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,744,160, is withdrawn.


Maintenance/Modification of Rejections Necessitated by Amendment:

Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14-18, 25, and 27 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee (IDS; US 2013/0058903, Published March 7, 2013).
With regard to claims 14-17, 25, and 27, Lee teaches a composition comprising a conditioned medium, the conditioned medium obtained by culturing a population of mesenchymal stem cells (MSCs), including bone marrow derived MSCs, which are non-fetal MSCs, wherein conditioned media from MSCs contains a mixture of factors including TGF-β1, TGF-β2, VEGF, IL-10, and IP-10 (Para. 27, Line 1-3; Para. 40).  The composition further comprises a carrier (Para. 44, Line 3-8), and the composition can be free of the MSCs (Para. 44, Line 8-10).  
While Lee does not specifically teach a total concentration of the TGF-β1, TGF-β2, and VEGF in the conditioned medium, Lee teaches a composition comprising conditioned media obtained by culturing a population of non-fetal MSCs, including specifically bone marrow derived MSCs.  It is noted that no additional components are claimed relating to an amount of MSCs utilized, or any additional culture components, that would provide a conditioned medium different from that taught by Lee.  As the MSCs of Lee cannot be separated from their properties, culture medium obtained by culturing the population of non-fetal MSCs as taught by Lee would necessarily provide a conditioned medium with a total concentration of factors including at least 12,150 pg/ml; at least 4000 pg/ml VEGF, at least 750 pg/ml TGF-β1, and at least 250 pg/ml TGF-β2; from 760-15,800 pg/ml VEGF, at least 67 pg/ml TGF-β1, and at least 170 pg/ml TGF-β2; and less than 50 pg/ml OPG.
Alternatively, Lee further teaches that the conditioned medium can be processed to concentrate selected components, including, for example, concentration 10 to 20 fold, as well as processing the conditioned medium to purify and/or isolate the factors as desired (Para. 41).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a composition comprising a conditioned medium with inherently present factors, where such factors are concentrated and/or isolated to provide a composition appropriate for the desired end use, including providing a conditioned medium with a total concentration of factors including at least 12,150 pg/ml; at least 4000 pg/ml VEGF, at least 750 pg/ml TGF-β1, and at least 250 pg/ml TGF-β2; from 760-15,800 pg/ml VEGF, at least 67 pg/ml TGF-β1, and at least 170 pg/ml TGF-β2; and less than 50 pg/ml OPG.  
With regard to claim 18, while Lee does not teach that GRO/KC is present in the conditioned media, it is noted that GRO/KC (CXCL1) is secreted into culture medium by MSCs, including bone marrow derived MSCs (see Art of Record: Meirelles et al.: Table 1; Fig. 2).  As such, GRO/KC would be present in the conditioned media as produced by Lee.  Further, while Lee does not teach a concentration of GRO/KC in the conditioned medium, Lee teaches a composition comprising conditioned media obtained by culturing a population of non-fetal MSCs, including specifically bone marrow derived MSCs, as claimed.  It is noted that no additional components are claimed relating to an amount of MSCs utilized, or any additional culture components, that would provide a conditioned medium different from that taught by Lee.  As the MSCs of Lee cannot be separated from their properties, culture medium obtained by culturing the population of non-fetal MSCs as taught by Lee would necessarily provide a conditioned medium with a concentration of GRO/KC of at least 150 pg/ml. 
Alternatively, Lee further teaches that the conditioned medium can be processed to concentrate selected components, including, for example, concentration 10 to 20 fold, as well as processing the conditioned medium to purify and/or isolate the factors as desired (Para. 41).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a composition comprising a conditioned medium with inherently present factors, where such factors are concentrated and/or isolated to provide a composition appropriate for the desired end use, including providing a conditioned medium with a concentration of GRO/KC of 150 pg/ml. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14, 19, and 20, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, as applied to claim 14 above, and further in view of Brem et al. (IDS; US 2010/0310517, Published 2010).
The teachings of Lee as applied to claim 14 has been set forth above.  
Lee teaches that the composition further comprises a carrier (Para. 44, Line 3-8), and can be formulated into an injectable, oral, or topical preparation (Para. 46, Line 1-4).  However, Lee does not teach that the composition further comprises a preservative and surfactant, wherein the preservative is one or more of thimerosol, cresols, formalin, benzalkonium chloride, or benzyl alcohol, and where the surfactant is Triton™ X-100. 
Brem et al. teach a composition for treatment of skin, where the composition comprises growth factors including VEGF (Abs.).  The skin care composition for topical application additionally includes surfactants and preservatives, the preservatives including benzalkonium chloride, thimerosal, benzyl alcohol, and phenol (cresol), and the surfactant including polyoxyethylene octylphenyl ether (Triton™ X-100) (Para. 64, 68, 70).
It would have been obvious to one of ordinary skill in the art to combined the teachings of Lee and Brem et al., because both teach a composition that comprises VEGF and carriers, where the composition may be used for topical application.  The inclusion of a preservative and surfactant, the preservative including benzalkonium chloride, thimerosal, benzyl alcohol, and phenol (cresol), and the surfactant including polyoxyethylene octylphenyl ether (Triton™ X-100), in a composition comprising VEGF for topical application, is known in the art as taught by Brem et al.  The addition of a preservative and surfactant as taught by Brem et al., to the composition of Lee would have been expected to predictably improve the composition of Lee by allowing for an additional use to treat skin by topical application of the composition. 
Therefore, it would have been obvious to one of ordinary skill in the art to combined the teachings of Lee and Brem et al., wherein the composition further comprises a preservative and a surfactant, the preservative including benzalkonium chloride, thimerosal, benzyl alcohol, and phenol (cresol), and the surfactant including polyoxyethylene octylphenyl ether (Triton™ X-100) (Claim 19, 26).  Additionally, the composition comprising the conditioned medium can be formulating into an injectable, oral, or topical preparation, wherein an injectable formulation is a liquid (Claim 20).


Response to Arguments

	With regard to the anticipation portion of the 102/103 rejection over Lee, Applicant urges that the MSCs of Lee are not a naturally occurring cell line, and instead are modified MSCs.  The modified MSCs produce different factors than unmodified MSCs, thus the modified MSCs of Lee do not necessarily produce the factors as claimed.  Additionally, Lee fails to teach or suggest the production of a composition comprising a culture medium having the three noted components percent at the composition recited in the claims.  Brem et al. fails to remedy the noted deficiencies.  
	Applicant’s arguments have been fully considered, but have not been found persuasive.  
	With regard to Applicant’s arguments concerning Lee, it is noted that there is no claim limitation requiring that the conditioned medium of the composition be produced by natural/unmodified MSCs.  Further, Lee teaches that both the modified and unmodified MSCs produce the same factors (see Fig. 1).  While Lee does not specifically teach a total concentration of the TGF-β1, TGF-β2, and VEGF in the conditioned medium, Lee teaches a composition comprising conditioned media obtained by culturing a population of MSCs.  There is no requirement in the claims limiting the conditioned media to being derived from only natural cell lines.  As the MSCs of Lee cannot be separated from their properties, culture medium obtained by culturing the population of MSCs as taught by Lee would necessarily provide a conditioned medium with a total concentration of factors including at least 12,150 pg/ml as claimed.
Alternatively, Lee renders obvious the composition as claimed, as it is further taught that the conditioned medium can be processed to concentrate selected components, including, for example, concentration 10 to 20 fold, as well as processing the conditioned medium to purify and/or isolate the factors as desired (Para. 41).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a composition comprising a conditioned medium with inherently present factors, where such factors are concentrated and/or isolated to provide a composition appropriate for the desired end use, including providing a conditioned medium with a total concentration of factors including at least 12,150 pg/ml as claimed.
With regard to Brem et al., the cited deficiencies of Lee have been addressed.

Conclusion
No claims are allowable.

Previously Presented Art of Record:
Meirelles et al., IDS; Mechanisms involved in the therapeutic properties of mesenchymal stem cells, Cytokine & Growth Factor Reviews, 20 (2009), pp. 419-427 (GRO/KC (CXCL1) is secreted into culture medium by MSCs, including bone marrow derived MSCs).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653